Alice Robie Resnick, J.,
dissenting. I must respectfully dissent from the majority’s assessment of the constitutional validity of former Ohio Adm.Code 4732-17-01(A)(2)(d). The majority confuses several aspects of this issue, and offers little or no analytical justification for its ultimate holding. Upon close examination, I conclude that former Ohio Adm.Code 4732-17-01(A)(2)(d) is void for vagueness.
As an initial factual matter, the State Board of Psychology, as the fact-finder, determined that: (1) the therapeutic relationship between Client X and appellant ended in November 1985; (2) a social relationship between the two individuals began in March 1986; and (3) a sexual relationship began in June 1986 — seven months after the therapeutic relationship had ended. However, the record contains evidence that Client X had a previous professional relationship with appellant when they both attended a 1982 group workshop at the Gestalt Institute of Cleveland. The record evinces that Client X was on the faculty of Bloomsburg University, Bloomsburg, Pennsylvania, in the Department of Counseling. Moreover, at the time of the hearing before the State *689Board of Psychology, Client X was working on her doctorate at Ohio State University. In all, Client X was appellant’s patient for fifteen months. But Client X met with appellant for only eight therapy sessions, the last one being in November 1985. Hence, while Client X was a patient and may have been susceptible to appellant’s influence, this is not necessarily a prototypical case of a psychologist who purposefully abandons his professional ethics to pursue an illicit sexual relationship.
Appellant’s argument that former Ohio Adm.Code 4732-17-01(A)(2)(d) is unconstitutionally vague centers around the phrase “immediate ex-client” found therein. “In order to prove such an assertion, the challenging party must show that the statute is vague ‘not in the sense that it requires a person to conform his conduct to an imprecise but comprehensible normative standard, but rather in the sense that no standard of conduct is specified at all. * * * ’ Coates v. Cincinnati (1971), 402 U.S. 611, 614 [91 S.Ct. 1686, 1688, 29 L.Ed.2d 214, 217]. In other words, the challenger must show that upon examining the statute, an individual of ordinary intelligence would not understand what he is required to do under the law.” State v. Anderson (1991), 57 Ohio St.3d 168, 171, 566 N.E.2d 1224, 1226. The word immediate is the only standard given in the administrative rule, and is not defined by any other section of the Ohio Administrative Code. This court has long recognized the basic principle that “[w]ords in common use will be construed in their ordinary acceptation and significance and with the meaning commonly attributed to them.” Eastman v. Ohio (1936), 131 Ohio St. 1, 5 O.O. 248, 1 N.E.2d 140, paragraph five of the syllabus. Black’s Law Dictionary (6 Ed.1990) 749, defines “immediate” as follows: “Present; at once; without delay; not deferred by any interval of time. In this sense, the word, without any very precise signification, denotes that action is or must be taken either instantly or without any considerable loss of time. * * * Next in line or relation; directly connected; not secondary or remote. * * * ” As applied to this case, the term “immediate” is void for vagueness because it contains no time element for guidance, i.e., it is “without any very precise signification.” Essentially, the majority equates a seven-month hiatus between the therapeutic relationship and a sexual relationship with being “immediate.” Yet, the very definition of this term denotes almost instantaneous conduct, or conduct “without any considerable loss of time.” Under even the most strained concept of common sense, seven months cannot be considered “immediate.”
A psychologist reading the phrase “immediate ex-client” would be at a loss to know whether this meant a day, a week, a month or a year. Applying the definition of “immediate” set forth above, no psychologist could ever know what conduct was prohibited and what conduct was allowed. Additionally, as noted in the majority opinion at fn. 1, Ohio Adm.Code 4732-17-01 has been *690amended to now specifically require a twenty-four month interval between the end of treatment or therapy and the beginning of a sexual relationship. See Ohio Adm.Code 4732-17-01(E)(3)(a). Comparing this amendment to the prior version of the rule, could any practicing psychologist ever have imagined the word “immediate” to mean twenty-four months, let alone seven? I do not believe any individual of ordinary intelligence could possibly have thought that “immediate ex-client” would translate into any client treated in the preceding seven months. Hence, I would find former Ohio Adm.Code 4732-17-01(A)(2)(d) void for vagueness since no ascertainable standard is found therein. Therefore, I vigorously dissent.
Douglas, J., concurs in the foregoing dissenting opinion.